significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct in re company this letter constitutes notice that a waiver of the minimum above-named plan for the plan_year ending december subject_to the following conditions ing standard for the has been granted upon the sale of the manufacturing property the company makes a contribution equal to the unamortized balance of the funding waiver and maintains a credit balance in the funding_standard_account equal to the unamortized balance of the waiver as long as the funding waiver is in effect or if the manufacturing_facility fails to sell the company will meet the minimum_funding_standard for the plan for each plan_year in which the funding waiver is in effect you agreed to these conditions in letter sent via facsimile dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company is a manufacturer and distributor of products which are sold throughout the and other the current financial hardship was brought on by products industry sales have declined in the last three fiscal years the company’s losses have increased in each of these three years as well competition in the wood _ the company has taken a number of steps to improve its financial situation among these steps is the acquisition of material from overseas to reduce cost the company has relocated its manufacturing operations to real_estate owned by the company this will allow the company to maximize operational efficiencies and realize labor cost savings the company sold a management_contract and used the proceeds to pay down debt the company is also in the process of selling its manufacturing headquarters location and using this money to pay down debt as well these actions have already had an impact by greatly improving the company’s financial position hence the waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the conditions set forth above the rate in the accrual_of_benefits or to change the rate of your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this for this reason we we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours a fe donna m prestia manager employee_plans actuarial group
